Opinion by
Oblad y, P. J.,
The fact that the plaintiff did not formally sign the contract on which he relies, is not at all material. The defendants did sign it and the plaintiff acted in concert with them to carry out its provisions. The inducing clause recites, “The parties of the first part (defendants), are desirous of securing the services of the party of the second part (plaintiff), to dispose of certain blocks of stock,” and concludes with the defendant’s signatures, under seal. An original was delivered to the plaintiff, followed by his affirmative action in carrying out the provisions of the writing, and the defendants having received the fruits of his labor, in disposing of the stipulated securities, are not now in position to challenge the lack of his formal signature: Flannery v. Deckert, *16913 Pa. 505; Patton v. Hassinger, 69 Pa. 311; Grove v. Hodges, 55 Pa. 504.
The disputed question of fact, as to the manner of performance of the plaintiff’s part of the contract, were fully and clearly submitted to the jury, the court saying, “The burden is upon the plaintiff here to establish his case. If he has met that burden, he is entitled to recover according to the terms of this contract in writing. If he has not met that burden, he is not entitled to recover. If he had this contract with the party, and they understood he was working under it, and never gave him notice to the contrary, he would be entitled to recover.” Whether he effected all the sales of stock is not controlling, as under the view taken by each of the parties it was an executed agreement, and the defendants having received the consideration they desired, through his services, could not interfere within the time as limited by the writing, to deprive him of his right to recover for the sales made, even though they voluntarily negotiated some of the sales, as they by their contract agreed “to give him the exclusive option on the sale of all the stock for and during the term of 90 days from date,” and arranged for the method of his compensation.
The verdict was fully warranted by the evidence, and after a fair submission should not be disturbed.
The judgment is affirmed.